Citation Nr: 1540311	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  11-24 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include as secondary to PTSD and/or service-connected irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to October 1993. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO, inter alia, denied service connection for PTSD and major depressive disorder.  In March 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2011. 

In January 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In October 2014, the Board remanded the Veteran's claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claims (as reflected in a May 2015 supplemental SOC (SSOC)) and returned the matters on appeal to the Board for further consideration.

In a May 2015 rating decision, the RO granted service connection for skin rashes, representing a full grant of that benefit sought.  

The Board notes that this appeal is now being  processed using the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing systems. 

The Board's decision addressing the claim for service connection for PTSD is set forth below.  The claim for service connection for an acquired psychiatric disorder other than PTSD is addressed in the remand following the order; that matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, as noted in the prior Board remand, in a June 2012 statement, the Veteran requested reconsideration of his claim of entitlement to a total disability rating based on individual unemployability.  However, this matter has not been readjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the matter, , and it is referred to the AOJ for appropriate action.  
See 38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim decided herein have been accomplished.
 
 2.  Although medical evidence indicates a history of PTSD, the most probative  medical evidence on the question of diagnosis establishes that the Veteran does not meet the diagnostic criteria for PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 4.125 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Requirements

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

Here, in a May 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also included information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The December 2009 RO rating decision reflects the initial adjudication of the claim for service connection for PTSD after issuance of this letter.   

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment and personnel records, VA treatment records, private treatment records, and the reports of November 2010, December 2011 and March 2015 VA examinations to address the Veteran's claimed PTSD.  The VA examinations with opinions obtained were based upon an accurate review of the factual history as well as examination of the Veteran, and cites to specific findings and rationale to support the conclusion reached.  The examiners exhibited sufficient medical expertise to perform the examinations and the examinations are adequate for appellate review with respect to the issue of service connection for PTSD.  Also of record and considered in connection with the appeal is the transcript of the January 2013 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with any matter herein decided, prior to appellate consideration, is required. 

As for the Veteran's Board hearing, the Board notes that he was afforded full opportunity to set forth his contentions during the hearing before the undersigned.   In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the hearing, the undersigned enumerated the issue on appeal.  Also, information was solicited regarding the onset and continuity of, and treatment for, PTSD.  Not only was the issue explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific evidence, what was needed to support the claims was discussed, and, after the hearing, the claim was remanded for further development, to include obtaining outstanding medical records and arranging for the Veteran to undergo examination.  Under these circumstances, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

The Board also finds that there has been sufficient compliance with the prior remand.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998).  In October 2014, the Board remanded the issue of PTSD to request that the Veteran identify any additional treatment, obtain additional VA treatment records, and to afford the Veteran a VA examination.  The Veteran was sent a letter in December 2014 requesting that the Veteran identify any additional medical evidence.  Additional VA treatment records dated to April 2015 were associated with the record.  Moreover, the Veteran was most recently afforded a VA examination in March 2015 that is adequate for appellate review.  Accordingly, the Board finds that the RO/AMC have substantially complied with the Board's remand directives with respect to the issue decided herein.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim on appeal, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either of the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on any claim.  Any such error is deemed harmless and does not preclude appellate consideration of either of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection for PTSD

The Veteran is seeking service connection for PTSD.  He has averred that he has PTSD due to in-service stressors while stationed in the Southwest Asia theatre of operations.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and certain chronic disabilities becomes manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   As PTSD has not been identified as a chronic disease under 38 C.F.R. § 3.309, service connection cannot be found based solely upon a showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) . 

For cases certified to the Board prior to August 4, 2014 (such as the Veteran's), the diagnosis of PTSD must be in accordance with the American Psychiatric Association 's Diagnostic and Statistical Manual of  Mental Disorders, Fourth Edition (DSM-IV). 38 C.F.R. § 4.125(a) (2015); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45 ,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b). 

When the claimed stressor is not related to combat, generally, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166   (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates the Veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

However, in July 2010, the evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3)  for establishing in-service stressors in claims for PTSD was relaxed.  The new regulations provide that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010); 38 C.F.R. § 3.304(f)(3).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for PTSD must be denied.

Again, the Veteran asserts that he has PTSD related to in-service stressor incidents that occurred while stationed in the Southwest Asia theatre of operation.  The Veteran's Form DD 214 documents that he was a material storage and handling specialist and was stationed in the Southwest Asia theatre of operations from December 1990 to May 1991.  However, the record does not indicate that the Veteran was involved in combat, and the Veteran received no medals indicative of combat service.  In his initial stressor statement, the Veteran reported witnessing dead bodies and body parts following an attack by F-18s on the escaping Iraqi Army.  Nevertheless, based on a response from the United States Army and Joint Service Records Research Center, in July 2009, the RO determined that the occurrence of this in-service stressor had not been corroborated.  

However, in subsequent statements of record and at the Board hearing, the Veteran has reported participating in and witnessing combat activity while serving in Southwest Asia theatre of operations including witnessing several people die and seeing bodies following attacks.  He also reported being fearful for his life due to multiple "Chemical Alarm" attacks.  As indicated above, the RO has been unable to verify the occurrence of any actual, claimed in-service events; hence, the diagnoses of PTSD based on the occurrence of such events are inadequate to resolve the claim.  However, as noted above, the Veteran has asserted experiencing fear associated with such events, and with service in Southwest Asia theatre of operations, he served in a location involving exposure to hostile military activity.  

Service treatment records are silent with respect to any psychiatric symptoms or diagnoses.  The Veteran's August 1993 service examination prior to discharge showed that the Veteran was clinically evaluated as psychiatrically normal.  On his contemporaneous medical history, the Veteran reported frequent trouble sleeping, but denied depression, excessive worry, or nervous trouble of any sort.  

Post-service, private treatment records show that the Veteran reported being diagnosed with PTSD in May 2006.  However, the record does not include any prior private treatment records showing the initial diagnosis of PTSD.  Follow up private treatment records show reports of depression and anxiety, but do not show a diagnosis of PTSD.  

In support of his claim, the Veteran also submitted statements from family members indicating that he began exhibiting psychiatric symptoms following his discharge from active service.  

VA treatment records show that the Veteran initially presented to the VA with complaints of PTSD in 2007.  He was referred to the Mental Health clinic in July 2007 for evaluation of suspected PTSD.  The Veteran reported flashbacks, nightmares, avoidance, and repeated exposure to scenes of trauma.  The diagnosis was PTSD.  In September 2007, a diagnosis of bipolar disorder was added.  Subsequent treatment records document diagnoses of PTSD and anxiety by history.  

In support of his claim, the Veteran submitted an April 2010 opinion from his VA psychiatrist.  The opinion observed that the Veteran was initially seen in July 2007 with a diagnosis of PTSD.  Bipolar Disorder was subsequently added to his mental health diagnoses in 2007.  The examiner noted that the Veteran was initially diagnosed in 2005 by a private physician.  The examiner further observed that the Veteran's current diagnoses were PTSD, prolonged, and bipolar disorder, mixed symptoms.  However, while this opinion outlined the Veteran's various psychiatric diagnoses, there was no clearly finding as to whether the Veteran's PTSD was based on his fear of hostile military or terrorist activity.  

Subsequently, the Veteran was afforded VA examination in November 2010.  The Veteran then reported that his most stressful event were the chemical alarms.  He also reported nightmares of a starving little Kuwait girl and her crippled mother as well as Iraqi bodies scattered everywhere.  However, after reviewing the claims file, the examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  He also did not find evidence of bipolar disorder as there were no symptoms of mania suggested.  Rather, the examiner diagnosed major depressive disorder and anxiety disorder, not otherwise specified.  The examiner also appeared to find it significant that the Veteran's stressors had changed because his initial stressor was that he had seen several friends killed and witnessed a point man detonate a bomb killing eight soldiers, which were not mentioned at this examination.  Nevertheless, the examiner did not provide an etiological opinion as to the Veteran's diagnosed major depressive disorder and anxiety disorder.  

The Veteran was afforded another VA examination in December 2011.  The Veteran again reported marking and clearing bodies on "Hell Highway" as well as witnessing an Iraqi man being ran over by a tank.  Again, the examiner found that the Veteran did not meet the criteria for PTSD.  In fact, the examiner indicated that the Veteran did not have a mental disorder.  The examiner again observed that the Veteran reported a different stressor.  The examiner acknowledged that VA treatment records showed a diagnosis of PTSD.  However, no specific stressor was noted, nor enough symptoms to substantiate a PTSD diagnosis.  The examiner found that he did not have enough evidence to diagnose PTSD.  The examiner also noted that Veteran's demeanor did not change has he recounted alleged stressors.  Again, no further opinion was provided concerning any other diagnosed psychiatric disorder.      

Follow up VA treatment record in 2013 also show that the Veteran was no longer exhibiting any mental health symptoms.  In fact, a September 2013 clinical record clearly showed that the Veteran had no mental health condition requiring further intervention.  

During the Board hearing, the Veteran reported that he was initially diagnosed with PTSD by a private physician, Dr. Peebles.  He subsequently was treated by Drs. Garrett and Wilson since approximately the late 1990s.  He then began treatment at the VA.  He indicated that he did not discuss all of his in-service stressors with the VA examiners due to his difficulty with talking about these events.  In this regard, he provided a statement outlining his stressors.  His wife and the Veteran both testified that he had exhibited PTSD symptoms since service.   

Thus, in light of the Veteran's hearing testimony, the Board remanded this matter again to afford the Veteran another VA examination to give him the opportunity to clearly report his in-service stressors and for VA medical opinion to address whether fear associated with exposure to hostile military activities has resulted in PTSD.  

The Veteran was afforded another VA examination in March 2015.  After reviewing the record and examining the Veteran, the examiner found that the Veteran did not meet the criteria for PTSD under the DSM-5.  The examiner specifically found that the Veteran's reported stressors were not adequate to support the diagnosis of PTSD and it was not related to the Veteran's fear of hostile military or terrorist activity.  In fact, the examiner again found that the Veteran did not meet the criteria for an mental disorder.  

The above-cited evidence reflects that the record contains conflicting medical evidence on the question of whether the Veteran actually meets the diagnostic criteria for PTSD. 

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93  (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens  v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30   (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008). 

Although the Veteran's VA treating physicians in the past have generally indicated that the Veteran has PTSD related to service in the Southwest Asia theatre of operations, the clinical records do not sufficiently address whether fear associated with exposure to hostile military activities resulted in PTSD.  Significantly, while the records generally describe symptoms, none of the clinical records clearly document the Veteran's reported in-service stressors, including his fear with exposure to hostile military activities, and provide a diagnosis based on such description.  In sum, there is no indication from the clinical records that the PTSD diagnosis was based on a verified stressor or fear associated with exposure to hostile military activities.  Rather, it appears that the PTSD diagnosis was primarily based on the Veteran's own reporting of a history of such diagnosis.  In this regard, the VA treatment records have indicated that the PTSD diagnosis was from an outside examiner.  However, prior private treatment records dated in 2006 simply show that the Veteran reported a history of PTSD, again with no clear diagnosis made by the private examiner.  Importantly, as noted above, there are no prior treatment records documenting any initial diagnosis of PTSD prior to 2006.  Without an apparent showing that the physicians' diagnosis conforms to the standards of the DSM IV, such diagnosis is unreliable.  See 38 C.F.R. § 4.125.  Accordingly, the Board is affording the VA treatment reports little probative value on the question of whether the Veteran actually meets the diagnostic criteria for PTSD.

By contrast, the Board accepts the November 2010, December 2012 and March 2015 VA examiners' opinions that the Veteran does not meet the criteria for a diagnosis of PTSD as highly probative medical evidence on this point.  Although the most recent examiner indicated that the Veteran did not meet the criteria under DSM-5, the prior VA examiners clearly determined that he did not meet the criteria under DSM-IV.  The Board notes that the examiners rendered the opinions after thoroughly reviewing the claims file and medical records and examining the Veteran.  The examiners noted the pertinent history, elicited and described the Veteran's symptoms in detail, described the specific diagnostic criteria set forth in DSM-IV and DSM-V, and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  The Board finds these opinions highly probative.  Thus, the most persuasive, competent opinions on the question of current diagnosis of PTSD weigh against the claim.

Thus, without persuasive evidence of current diagnosis of PTSD, there is no basis upon which to award service connection, as sought, and discussion of the remaining criteria of 38 C.F.R. § 3.304(f) is unnecessary.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; see also McClain, supra; Romanowsky, supra.  Accordingly, where, as here, competent, probative medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.

The Board is cognizant that, pursuant to McClain, the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain, 21 Vet. App. at 321.  In McClain, the Court found that the Board erred when denying service connection for major depression on the basis that, although the veteran in that case had previously been found to have major depression attributed at least in part to his military service, the major depression had since resolved.  McClain, 21 Vet. App. at 322.  Here, however, this case is distinguishable from McClain because, in this case, the Board has found that the more probative evidence shows that the Veteran has not suffered from PTSD at any point during the course of the appeal.  See, e.g., Cohen v. Brown, 10 Vet. App. 128, 153 (VA adjudicators may reject the claim upon a finding that the preponderance of the evidence is against a current diagnosis).  In McClain, there was no disagreement over whether the Veteran had a specific mental disorder, but, rather, whether the Veteran's mental disorder had resolved during the appeal period.

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report matters within his personal knowledge, such as  his own symptoms, and that his representative, spouse and other family members are also each competent to report matters within personal knowledge, such as  individual observations regarding the Veteran's symptoms .  See, e.g.,  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 
.
However, matters of medical diagnosis for disability and nexus are not capable of lay observation (and, if competently shown, a medical relationship between such disability and service)-such as the one here at issue-is matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). As the Veteran, his representative, spouse and  family members are not shown to be other than laypersons without appropriate medical training and expertise to competently self-diagnose PTSD, to render a diagnosis as to a current disability related to PTSD, or to opine as to the etiology of any such disability (as appropriate), the lay assertions in this regard have no probative value.  Thus, regardless of whether the Veteran has a verified stressor, without persuasive evidence that the diagnostic criteria for PTSD are met, there is, regretfully, no basis upon which to award service connection, as sought.

For all the foregoing reasons, the Board finds that the claim for service connection for PTSD must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

Unfortunately the Board finds that further AOJ action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Board recognizes that the two most recent VA examiners in December 2011 and March 2015 as well as VA treatment records indicate that the Veteran does not currently have an acquired psychiatric disorder other than PTSD.  However, the November 2010 VA examiner clearly diagnosed major depressive disorder and anxiety disorder, but failed to provide an etiological opinion.  Again, as noted above, the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain, 21 Vet. App. at 321.  Here, there is evidence during the pendency of the claim that the Veteran has been diagnosed with other acquired psychiatric disorders besides PTSD.  Unfortunately, the most recent VA examiner failed to provide an etiological opinion as directed; or, in the alternative, give an explanation as to why the prior psychiatric diagnoses were inaccurate.   

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  Under these circumstances, the Board finds that further medical opinion in connection with the service connection claim for an acquired psychiatric disorder other than PTSD is warranted.  See 38 U.S.C.A.  § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.  

Hence, the AOJ should arrange for the March 2015 VA examiner to provide an addendum opinion with rationale as to whether Veteran's previously diagnosed major depressive disorder and/or anxiety disorder were medically-related to service.  The AOJ should only arrange for the Veteran to undergo another VA examination if one is deemed necessary in the judgment of the physician designated to provide the requested opinion.

Additionally, while this matter is on remand, to ensure that all due process requirements are met, the AOJ should undertake appropriate action to ensure that all pertinent records are associated with the record.

As for VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Little Rock Arkansas, dated to April 2015; however, more recent records from this facility may exist.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ must obtain from the Little Rock VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since April 2015, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

The AOJ also give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal (particularly as regards private records), explaining that he has a full one-year period for response.  See 38 U.S.C.A  § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, this matter is hereby  REMANDED for the following action:

1.  Obtain from the Little Rock VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since April 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 


3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the record, arrange to obtain an addendum opinion by the March 2015 examiner,  based on review of the record, to address the etiology of any previously diagnosed acquired psychiatric disorder.  

If that examiner is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an opinion from a psychiatrist or psychologist based on claims file review, if possible. Only arrange for the Veteran to undergo another VA examination if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.  

The contents of the entire electronic record (on VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions. 

With respect to each previously diagnosed disability, to specifically include major depressive disorder and anxiety disorder (diagnosed by the November 2014 examiner), the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) had its onset in or is otherwise medically related to service-to include fear associated with hostile military or terrorist activities; or, if not (b) was caused OR is aggravated (worsened beyond natural progression) by the service-connected IBS.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from aggravation.

If the examiner determines that the Veteran has not suffered from major depressive disorder, anxiety disorder or any other acquired psychiatric disorder at any pertinent point during the course of the appeal, a detailed explanation for such determination should be provided, to specifically include addressing the November 2010 VA examiner's findings as well as VA and private treatment records.    

In addressing the above, the examiner should  consider and discuss all pertinent medical and lay evidence, to include service treatment and personnel records, post service private and VA treatment records, VA examination reports, lay statements and hearing testimony by the Veteran's spouse, lay statements from the Veteran's parents, and the Veteran's assertions of continuing symptoms since service.

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.   Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority is warranted. 

7.  If the remaining benefit sought on appeal is denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the case is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) 
	
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


